MANN, Judge.
McGuire, an invitee at a beach hotel, dived from a railing at the end of a dock extending 300 feet into the Gulf and was injured. There was no sign warning of danger and whether he was actually warned was disputed. The depth of the water was not discernible. The trial judge granted summary judgment on the ground that McGuire was contributorily negligent as a matter of lazv. He may have been con-tributorily negligent as a matter of fact, but a jury must decide this. The case is governed by Brightwell v. Beem, Fla.1956, 90 So.2d 320.
Reversed and remanded.
HOBSON, C. J., and McNULTY, J., concur.